DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 15-31, in the reply filed on 6/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities:  the brackets should be around “DAGs” instead of diacylglycerides at line 8 of paragraph [005].

    PNG
    media_image1.png
    89
    423
    media_image1.png
    Greyscale

Appropriate correction is required.
The disclosure is objected to because of the following informalities: paragraph [0021], line 3 has an extra comma.

    PNG
    media_image2.png
    93
    356
    media_image2.png
    Greyscale

Appropriate correction is required.
The disclosure is objected to because of the following informalities: the Table after paragraph [00103] has blurry text.

    PNG
    media_image3.png
    572
    957
    media_image3.png
    Greyscale

Appropriate correction is required.
The disclosure is objected to because of the following informalities: paragraph [00104] incorrectly refers to linoleic acid as an omega-3 fatty acid and linolenic as an omega-6 fatty acid.

    PNG
    media_image4.png
    106
    628
    media_image4.png
    Greyscale

Linoleic acid (C18:2) in an omega-6 fatty acid and linolenic acid (C18:3) is an omega-3 fatty acid.
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

    PNG
    media_image5.png
    94
    654
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the total weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “total weight".
Claim 15 recites the limitation "it" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “said first lipid reaction product" instead of “it”.
Claim 15 recites the limitation "FFAs" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the FFAs”.
Claim 15 recites the limitation "the reaction product" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the second lipid reaction product".
Claim 15 recites the limitation “the total weight” in line 22.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “total weight”.
Claim 15 recites the limitation “the total weight” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “total weight”.
Claim 15 recites the limitation "FFA" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the FFA”.
Claim 16 uses the abbreviation MPCD in line 2.  Please set forth the unabbreviated text in the first instance.
Claim 22 recites the limitation "said step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “step …”.
Claim 22 recites the limitation "said reaction mixture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said first reaction mixture".
Claim 26 recites the limitation "said step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “step …”.
Claim 26 recites the limitation "a second period of time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the second period of time".
Claim 26 recites the limitation "a lipid oil phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the lipid oil phase".
Claim 26 recites the limitation "a glycerol phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the glycerol phase".
Claim 28 recites the limitation "said step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “step …”.
Claim 28 recites the limitation "drying" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the drying".
Claim 29 recites the limitation "said drying step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “drying step”.
Claim 30 recites the limitation "said step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “step …”.
Claim 30 recites the limitation "inactivating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the inactivating".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wai Lee (US 2004/0209953) in view of Rosu et al., Repeated Use of Immobilized Lipase for Monoacylglycerol Production by Solid-Phase Glycerolysis of Olive Oil, JAOCS, Vol. 74, no. 4 (1997) and Basheer et al. (WO 2013/030816).
Regarding Claim 15, Wai Lee (‘953) teaches a method for making a monoacylglycerol-enriched oil (See Abs., Claims 9-15, paras. 54-55 where monoacylglycerols are made from materials of plant, animal or fish origin.), comprising: mixing a starting oil comprising triacylglycerols (TAGs), wherein the TAGs are in an amount greater than 50% by weight based on the total weight of the starting oil, and wherein the starting oil is either free of monoacylglycerols (MAGs) or are present in an amount less than 5% by weight based on the total weight of the starting oil (See Claims 9-15 wherein vegetable oil and/or other sources are in the form of TAGs, thus, about 100% which is greater than 50% by weight; wherein the MAG is clearly less than 5% as the TAGs are about 100%.), a buffer solution and a first enzyme capable of hydrolyzing said TAGs to free fatty acids (FFAs) to yield a first reaction mixture (See para. 73 and Claim 14.); allowing said first reaction mixture to react under conditions sufficient for said first enzyme to hydrolyze said TAGs for a first period of time to yield an aqueous phase and a first lipid reaction product comprising FFAs (See Claim 9, paras. 73-75.); inactivating said first enzyme in said first lipid reaction product (See paras. 73-82, Claim 9 where the reaction was stopped prior to other steps.); collecting said first lipid reaction product by removing it from the aqueous phase (See Claim 9.); mixing said first lipid reaction product with a glycerol and a second enzyme capable of esterifying FFAs to form a second reaction mixture (See Claim 9.) allowing said second reaction mixture to react for a second period of time to yield a second lipid reaction product comprising a lipid oil phase and a glycerol phase (See Claims 9-10, 14.); inactivating said second enzyme in said second lipid reaction product (See Claim 9.); and collecting said lipid oil phase, wherein the lipid oil phase comprises MAGs, diacylglycerols (DAGs), and free fatty acids (FFAs), wherein the MAGs are in an amount from about 30% to about 90% by weight based on the total weight of the lipid oil phase, wherein the DAGs constitute from about 10% to about 30% by weight of the total weight of the liquid oil phase, wherein FFA constitutes from about 5% to about 60% by weight of the total weight of the lipid oil phase, and wherein the lipid oil phase either is free of TAGs or comprises TAGs in an about from about 0.1% to about 5% by weight based on the total weight of the lipid oil phase (See Claims 9, 11 wherein the MAG is 10-90%, 10-90% DAG, about 10% or less TAG.), however, fails to expressly describe the reaction mixture as a buffer, mixing said first lipid reaction product with a food-grade glycerol, adding salt to the reaction product and separating the lipid oil phase from said glycerol phase.
Basheer (‘816) teaches a similar process as taught by Wai Lee (‘953) wherein in a lipase enzyme is used in conjunction with a buffer that provides for reduced enzyme requirement (See Abs., p. 1, l. 7+, p. 4, l. 8+.).  
Rosu (1997) teaches a similar process as taught by Wai Lee (‘953) and Basheer (‘816) wherein MAGs are generated in reactions of a TAG source and a lipase enzyme wherein using lipase enzymes allow for carrying out the reaction at lower temperatures and lower degradation (See p. 445, col. 2, para. 1+, p. 446, col. 1, l. 4+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a buffer in conjunction with a lipase enzyme as taught by Basheer (‘816) and Rosu (1997) to generate MAGs at lower enzyme requirements and lower operating temperatures.  The selection of buffer and enzyme would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding the glycerol being food grade, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since the product produced by Wai Lee (‘953) is consumed by humans the glycerol is food grade (See para. 83, Abs., Claim 21.).
Regarding the presence of salt, Wai Lee (‘953) teaches it being known to add salt to create distinct phases for separation (See para. 79.).  It would have been foreseeable and obvious to use salt for Wai Lee’s (‘953) to avoid creating an emulsion and aid in separation of the phases.
Regarding Claim 16, Wai Lee (‘953) teaches wherein the starting oil is from about 1.00 mg/kg to about 12.00 mg/kg of MCPD, wherein the lipid oil phase is substantially free of MCPD (See paras. 55-57 where the processed oil is derived from vegetable oils that are substantially free of monochloropropandiol (MCPD).  This is supported by para. [0010] of Applicant’s Specification.).
Regarding Claim 17, Wai Lee (‘953) teaches wherein said starting oil is an oil derived from a plant (See paras. 55-57.).
Regarding Claim 18, Wai Lee (‘953) teaches wherein said starting oil is a plant oil including soybean oil, sunflower oil, rapeseed oil, flaxseed oil (See para. 57.).
Regarding Claim 19, Wai Lee (‘953) teaches the method discussed above, however, fails to expressly disclose wherein said first enzyme is a lipase.
Rosu (1997) teaches using lipase enzymes that allow for carrying out the reaction at lower temperatures and lower degradation (See p. 445, col. 2, para. 1+, p. 446, col. 1, l. 4+.).
Basheer (‘816) teaches a similar process as taught by Wai Lee (‘953) wherein at least one lipase enzyme is used in conjunction with a buffer that provides for reduced enzyme requirement (See Abs., p. 1, l. 7+, p. 4, l. 8+.).  
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use lipase enzymes as taught by Rosu (1997) and/or Basheer (‘816) for Wai Lee’s (‘953) method to carry out the method at lower temperatures and at lower degradation levels.
Regarding Claim 20, Wai Lee (‘953) and Rosu (1997) teach the method discussed above, however, fails to expressly disclose wherein said buffer solution is a sodium citrate solution.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a typical sodium citrate solution buffer in view of Rosu (1997) and Basheer (‘816) to produce a product that can be used as intended and carried out at lower temperatures and lower degradation levels.
Regarding Claim 21, Wai Lee (‘953) teaches the method discussed above, however, fails to expressly disclose wherein said first period of time is between about 14 and about 24 hours.
 Rosu (1997) teaches wherein said first period of time is between about 14 and about 24 hours (See p. 448, FIG-3.).  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing the temperature and time can make the reaction to progress faster or slower based on user requirements.

    PNG
    media_image6.png
    848
    807
    media_image6.png
    Greyscale

Regarding Claim 22, Wai Lee (‘953) and Rosu (1997) teach the method discussed above, however, fail to expressly disclose wherein said step of allowing said reaction mixture to react under conditions sufficient for said first enzyme to hydrolyze said TAGs is performed at a temperature between about 30°C and about 35°C
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use typical conditions known in the art to produce a product can be used as intended.
Regarding Claim 23, Wai Lee (‘953) and Rosu (1997) teach the method discussed above, however, fails to expressly disclose wherein said second enzyme is a lipase.
Rosu (1997) teaches using a lipase enzyme (See Abs., p. 446, para. 4+).
Basheer (‘816) teaches a similar process as taught by Wai Lee (‘953) wherein at least one lipase enzyme is used in conjunction with a buffer that allows for using reduced amounts of enzyme (See Abs., p. 1, l. 7+, p. 4, l. 8+.).  
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use lipase enzymes as taught by Rosu (1997) and/or Basheer (‘816) for Wai Lee’s (‘953) method to carry out the method at lower temperatures and at lower degradation levels.
Regarding Claim 24, Wai Lee (‘953) and Rosu (1997) teach the method discussed above, however, fail to expressly disclose wherein the first and second enzymes are each lipases, but different lipases.
Rosu (1997) teaches wherein enzymes are lipases (See Abs. p. 446, para. 4+ where the lipases have different character for different uses.).
Basheer (‘816) teaches a similar process as taught by Wai Lee (‘953) wherein at least one lipase enzyme is used in conjunction with a buffer that allows for using reduced amounts of enzyme (See Abs., p. 1, l. 7+, p. 4, l. 8+.).  
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use lipase enzymes as taught by Rosu (1997) and/or Basheer (‘816) for Wai Lee’s (‘953) method to carry out the method at lower temperatures and at lower degradation levels.
Regarding Claim 25, Wai Lee (‘953) teaches the method discussed above, however, fails to expressly disclose wherein said second period of time is between about 24 hours and about 72 hours
Rosu (1997) teaches wherein said second period of time is between about 24 hours and about 72 hours (See pp. 448. and FIG-3.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use an effective amount of time as claimed as taught by Rosu (1997) for Wai Lee’s (‘953) method to carry out the method at lower temperatures and at lower degradation levels.
Regarding Claim 26, Wai Lee (‘953) and Rosu (1997) teach the method discussed above, however, fail to expressly disclose wherein said step of allowing said second reaction mixture to react for a second period of time to yield a lipid oil phase and a glycerol phase is performed at a temperature between about 17°C and 23°C.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use typical operating conditions to provide a product that can be used as intended.
Regarding Claim 27, Wai Lee (‘953) teaches drying said second lipid reaction product by applying a vacuum for a third period of time sufficient to remove at least a portion of water from the second lipid reaction product (See para. 89.).
Regarding Claim 28, Wai Lee (‘953) and Rosu (1997) teach the method discussed above, however, fail to expressly disclose wherein said step of drying said second lipid reaction product is performed at a temperature between 20°C-30°C.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide a pure product that is absent moisture, thus, it would have been obvious to use typical vacuum conditions to provide a product that can be used as intended.
Regarding Claim 29, Wai Lee (‘953) teaches the method discussed above including drying by evaporation (See para. 89.).
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable unpatentable over Wai Lee (US 2004/0209953) in view of Rosu et al., Repeated Use of Immobilized Lipase for Monoacylglycerol Production by Solid-Phase Glycerolysis of Olive Oil, JAOCS, Vol. 74, no. 4 (1997), Basheer et al. (WO 2013/030816) and Jiang et al., Magnetic nanoparticles supported ionic liquids for lipase immobilization: Enzyme activity in catalyzing esterification, Journal of Molecular Catalysis B: Enzymatic 58 (2009) 103–109, (2008).
Regarding Claim 30, Wai Lee (‘953), Rosu (1997) and Basheer (‘816) teach the method discussed above, however, fail to expressly disclose wherein said step of inactivating said second enzyme is performed by heating said second lipid reaction product.
Jiang (2008) teaches enzymes can be inactivated by heating to provide a stabilized composition (See p. 107, section 3.3, FIG-6.).

    PNG
    media_image7.png
    355
    459
    media_image7.png
    Greyscale

It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use heat to inactivate Wai Lee’s (‘953) and/or Rosu’s (1997) and/or Basheer’s (‘816) enzymes as taught by Jiang (2008) to provide a stabilized composition that can be used as intended.
Regarding Claim 31, Wai Lee (‘953), Rosu (1997) and Basheer (‘816) teach the method discussed above, however, fail to expressly disclose wherein said heating is performed at a temperature of at least 70°C for at least 1 hour.
Jiang (2008) teaches enzymes can be inactivated at a temperature of at least 70°C by heating to provide a stabilized composition (See p. 107, section 3.3, FIG-6.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use heat to inactivate Wai Lee’s (‘953) and/or Rosu’s (1997) and/or Basheer’s (‘816) enzymes as taught by Jiang (2008) for an effective length of time known to a person having ordinary skill in the art to provide a stabilized composition that can be used as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	June 17, 2022